                                          United States District Court
                                         NORTHERN DISTRICT OF CALIFORNIA
                                                 SAN FRANCISCO DIVISION


       United States of America,                               Case No.


                                                               STIPULATED ORDE                            GTIME
                         Plaintiff,
                    V.
                                                               UNDER THE SPEED

                                                                                      JAN 2Z 2019
                         Defendant(s).
                                                                                         SUSAN Y. SOONG
                                                                                           .S..D1STB1CT COURT
For the reasons stated by the parties on the recosd^n                       the
Trial Act from                        to ^/a . L \                finds that the ends ofjustice served by the
continuance outweigh the best interest oT'the public and the defendant in aspeedy trial. See 18 U.S.C. §
3161(h)(7)(A). The court makes this Mding and bases this continuance on the following factor(s):
                 Failure to grant acontinuance would be likely to result in amiscarriage ofjustice.
                 5eel8U.S.C. §3161(h)(7)(B)(i).

                 The case is so unusual or so complex, due to [check applicable reasons]          the number of
                 defendants,          the nature ofthe prosecution, or       the existence ofnovel questions offact
                 or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
                 itself within the time limits established by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).
                 Failure to grant acontinuance would deny the defendant reasonable time to obtain counsel,
                 taking into account the exercise ofdue diligence. See 18 U.S.C. §3161(h)(7)(B)(iv).
                 Failure to grant acontinuance would unreasonably deny the defendant continuity ofcounsel, given
                 counsel's other scheduled case commitments, taking into account the exercise of due diligence.
                 See 18 U.S.C. § 3161(h)(7)(B)(iv).

                 Failure to grant acontinuance would unreasonably deny the defendant the reasonable time
                 necessary for effective preparation, taking into account the exercise ofdue diligence.
                 See 18 U.S.C. § 3161(h)(7)(B)(iv).

                 With the consent of the defendant, and taking into account the public interest in the prompt
                 disposition ofcriminal cases, the court sets the preliminary hearing to the date set forth in the first
                 paragraph and —based on the parties' showing ofgood cause —finds good cause for extending
                 the time limits for apreliminary hearing under Federal Rule ofCriminal Procedure 5,1 and for
                 extending the 30-day time period for an indictment under the Speedy Trial Act (based on the
                 exclusions setforth above). See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b).

        IT IS SO) ORDERED.

        DATED;    :7                            'l                        ( fA
                                                                 Elizabeth D. Lapo
                                                                             . Laporte
                                                                                             L^£X_OUfc)
                                                                United States Magistrate Judge


         STIPULATED:
                              .tlomey for Defendant              \ssistant UnitedygfTates Attc
                                                                                          Attorney



                                                                                                            V. II/01/20I8
